ON REHEARING

JiPER CURIAM.
We granted a rehearing to reconsider issues pertaining to the La.Civ.Code art. 2315.1 survival damages and La.Civ.Code art. 2315.6 LeJeune damages issues.
After further consideration, a majority of this Court finds that survival damages of $50,000.00 are warranted in this case. Additionally, LeJeune damages of $25,000.00 to each of the parents are appropriate under the circumstances. These amounts raise the total award by an additional $100,000.00. See generally, Dent v. Perkins, 93-405 (La. App. 4 Cir. 12/16/93); 629 So.2d 1354, writ denied, 94-0116 (La. 3/18/94); 634 So.2d 853, and Dunn v. Gentry, 94-1164 (La.App. 3 Cir. 4/5/95); 653 So.2d 783, writ denied, 95-1148 (La. 6/16/95); 655 So.2d 335.
KNOLL, J., concurs on rehearing and assigns written reasons.
THIBODEAUX, J., specially concurs for the reasons stated in Judge KNOLL’s concurring opinion.